
	
		II
		112th CONGRESS
		1st Session
		S. 1304
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2011
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To make funds available to reimburse certain fishermen
		  for legal fees and costs incurred in connection with improper fines and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fisheries Fee Fairness Act of
			 2011.
		2.DefinitionsIn this Act:
			(1)Appropriate
			 legal fees and costsThe term appropriate legal fees and
			 costs means the legal fees and costs incurred by a covered
			 person—
				(A)that the
			 Secretary determines were appropriately incurred by the covered person in
			 association with challenging a fisheries enforcement penalty that was directed
			 to be remitted to the covered person; and
				(B)prior to the date
			 that is 30 days after such a fisheries enforcement penalty was directed to be
			 remitted to the covered person by the Secretary.
				(2)Covered
			 personThe term covered person means—
				(A)a person that the
			 Secretary directed be remitted a fisheries enforcement penalty in the Decision
			 Memorandum; or
				(B)a person
			 that—
					(i)received a Notice
			 of Violation and Assessment for a fisheries enforcement penalty issued on or
			 after March 17, 1994, that was settled or otherwise resolved prior to February
			 3, 2010;
					(ii)paid a civil
			 penalty for such fisheries enforcement penalty;
					(iii)submitted a
			 complaint prior to May 7, 2011, seeking remittance of such civil penalty;
			 and
					(iv)the Secretary
			 directs receive such remittance or a portion of such remittance.
					(3)Decision
			 MemorandumThe term Decision Memorandum means the
			 Secretarial Decision Memorandum issued by the Secretary on May 17, 2011,
			 entitled Decisions regarding Certain NOAA Fisheries Enforcement Cases Based on
			 Special Master Swartwood's Report and Recommendations.
			(4)SecretaryThe
			 term Secretary means the Secretary of Commerce.
			3.Authority to
			 reimburse legal fees and costs
			(a)In
			 generalNotwithstanding any
			 other provision of law, the Secretary may use sums made available under section
			 311(e)(1) of the Magnuson-Stevens Fishery Conservation and Management Act (16
			 U.S.C. 1861(e)(1)) to reimburse appropriate legal fees and costs to covered
			 persons.
			(b)Timing
				(1)Submission of
			 requestA covered person seeking reimbursement of appropriate
			 legal fees and costs under subsection (a) shall submit to the Secretary a
			 request for such reimbursement—
					(A)in the case the
			 covered person is described in section 2(2)(A), not later than 1 year after the
			 date of the enactment of this Act; or
					(B)in the case of a
			 covered person described in section 2(2)(B), not later than 1 year after the
			 date the Secretary directs such covered person receive a remittance of a
			 fisheries enforcement penalty.
					(2)DeterminationNot
			 later than 90 days after receiving an application under paragraph (1), the
			 Secretary shall make a final determination on whether to provide such
			 reimbursement and the amount of any such reimbursement.
				(c)Maximum
			 reimbursementThe Secretary may not provide more than $200,000 in
			 reimbursement of appropriate legal fees and costs under subsection (a) to a
			 covered person.
			
